internal_revenue_service number release date index number ------------------------------------- ------------------------ ------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc intl b02 plr-135251-13 date date ty ------- legend ------------------------------------- taxpayer -------------------------------- company ------------ country -------------- state -------------------------------------------- firm advisor ---------------------- accountant ------------------------ business a year year year year year year year year year date date month ---------- ------- ------- ------- ------- ------- ------- ------- ------- ------- --------------------------- --------------------------- ----------------------- dear ------------------------------------- this is in response to a letter dated date submitted by your authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for taxpayer to make a retroactive qualified_electing_fund plr-135251-13 qef election under sec_1295 of the internal_revenue_code and sec_1_1295-3 with respect to shareholder’s investment in company the ruling contained in this letter is based upon information and representations submitted on your behalf by your authorized representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts taxpayer is a united state citizen and resident who acquired shares of company in year taxpayer acquired additional shares of company in year year year year and year at the end of year company entered into a transaction and all of taxpayer’s shares were sold on date company was formed in year under the laws of country and is treated as a corporation for u s federal_income_tax purposes taxpayer’s investment in company was handled by advisor of firm advisor did not receive any statements or tax documents on behalf of taxpayer with respect to the shares owned in company and did not provide any_tax advice to taxpayer taxpayer relied on accountant to prepare his u s tax returns for many years including the years in which taxpayer owned shares in company accountant is a reputable accountant in the united_states who has been preparing tax returns as a certified_public_accountant in state for years the taxpayer provided accountant all relevant information and documentation necessary to prepare taxpayer’s tax returns and to provide advice on u s tax matters accountant was aware of taxpayer’s ownership of shares in company but failed to identify company as a passive_foreign_investment_company pfic within the meaning of sec_1297 of the code as a result accountant did not advise taxpayer about the possibility of making or the consequences of failing to make a qef election with respect to taxpayer’s shares in company taxpayer was not aware that company was a pfic until month when company was about to enter into a transaction involving the sale of taxpayer’s shares as part of the transaction company issued an information circular on date to all shareholders the information circular stated that company believed it was a pfic for year and all prior years and provided information regarding the availability of a retroactive qef election in year taxpayer engaged a law firm to assist with filing a private_letter_ruling request for a retroactive qef election taxpayer has submitted an affidavit signed under penalties of perjury that describes the events that led to his failure to make a qef election with respect to company by the election due_date including the role of accounting firm plr-135251-13 taxpayer also submitted an affidavit from accountant which describes accountant’s engagement and responsibilities taxpayer represents that as of the date of this request_for_ruling the pfic status of company has not been raised by the irs on audit for any of the taxable years at issue ruling requested taxpayer requests the consent of the commissioner to make a retroactive qef election with respect to company for year under sec_1_1295-3 law sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date plr-135251-13 the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayer’s ruling_request we conclude that taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to taxpayer to make a retroactive qef election with respect to company for year provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffery g mitchell branch chief branch international cc
